Citation Nr: 0913827	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as noncompensably 
disabling.  

2.  Entitlement to service connection for a respiratory 
disability, claimed as due to exposure to herbicides and/or 
asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (the RO).  By its December 2005 
decision, the RO denied service connection for COPD and 
exposure to asbestos.  By its August 2006 decision, the RO 
denied an increased (compensable) rating for service-
connected bilateral hearing loss.  The October 2006 statement 
of the case considered lung disease as due to asbestos and/or 
herbicide exposure.

Clarification of issues on appeal

The RO sent the Veteran a letter in August 2004 notifying 
him, among other things, that exposure to herbicides and 
asbestos was not in and of itself a disability, and that a 
claim of a specific disability was needed before the RO would 
proceed further on the issue.  The Veteran responded with a 
VA Form 21-4138 dated in June 2005 wherein he claimed service 
connection for COPD as due to exposure to herbicides or 
asbestos. In order to consider the Veteran's concern that he 
has a respiratory disability due to exposure to herbicides or 
asbestos, the Board has modified the Veteran's claim of 
service connection as described above.


FINDINGS OF FACT

1.  An August 2004 VA audiological examination shows that the 
Veteran has an average pure tone threshold of 40 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 43 decibels in the left 
ear, with speech recognition ability of 92 percent.  A July 
2006 VA audiological examination shows that the Veteran has 
an average pure tone threshold of 46 decibels in the right 
ear, with speech recognition ability of 90 percent; and 
average pure tone threshold of 43 decibels in the left ear, 
with speech recognition ability of 86 percent.  

2.  The most probative medical evidence indicates that the 
Veteran does not have a current respiratory disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2008).

2.  The Veteran does not have a respiratory disability that 
was incurred in active service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  He also seeks service 
connection for a respiratory disability claimed as due to 
exposure to herbicides or asbestos.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claims of increased rating 
for bilateral hearing loss and of service connection for COPD 
and exposure to asbestos October 2005 and May 2006, which 
informed him that "the evidence must show that your service-
connected condition has gotten worse," and of the evidence 
necessary to establish service connection.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the Veteran was advised in the 
October 2005 and May 2006 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

With respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the Veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The October 2005 and May 2006 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The October 2005 letter also specifically requested of the 
Veteran:  "Send us any medical reports that you have."  The 
May 2006 letter requested: "If you have any evidence in your 
possession that pertains to your claim[s], please send it to 
us."  These requests comply with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the October 2005 and the May 2006 letters.  The Veteran 
was also provided complete VCAA notice, including specific 
notice of the Dingess decision, in the letter dated in May 
2006, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the May 2006 letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, May 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's decision in 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board finds that the May 2006 VCAA letter specifically 
advised the Veteran that an increased disability rating would 
require a showing that the Veteran's conditions had increased 
in severity.  Specifically, that he could present evidence in 
the form of a statement from his doctor containing physical 
and clinical findings, results of laboratory tests or x-rays, 
and dates of examinations and tests; that he could present 
statements from other individuals who could describe from 
their knowledge and personal observations that the 
disabilities had become worse; and that he could seek medical 
treatment from the nearest VA medical facilities. 

Moreover, the Dingess notice contained in the May 2006 letter 
to the Veteran specifically referencing this claim invited 
evidence that would demonstrate limitations in the Veteran's 
daily life and work, such as "statements from employers as to 
job performance...or other information regarding how you 
condition (s) affect your ability to work" as well as 
advising the Veteran that he could submit lay statements 
documenting the impact of his disabilities on his daily life.  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the Veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the Veteran had actual notice 
of the applicable criteria.  In the November 2009 substantive 
appeal the Veteran specifically referred to receipt and 
review of the November 2005 statement of the case, which 
contained the applicable rating criteria.  It is therefore 
clear that the Veteran was aware of the applicable schedular 
standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge of the criteria, the Board finds 
that the Veteran has received appropriate VCAA notice for his 
increased rating claim as contemplated by the Court in 
Vazquez-Flores.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA treatment 
records, his service medical records, and his private 
treatment records.  He was provided VA audiometric 
examinations in August 2004 and July 2006.  He was provided a 
VA examination during August 2006 relating to his claim of 
service connection for a respiratory disability.  In short, 
the Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the VCAA.

The Board notes that the Veteran in his November 2006 
substantive appeal (VA Form 9), and his representative in his 
April 2009 informal hearing brief, essentially contended that 
a remand for further VA examination of the Veteran's 
respiratory problem was necessary to determine an exact 
diagnosis of the Veteran's lung and breathing problems 
because spots did show up on his lungs by x-ray.  As further 
discussed in the decision that follows below, the Board has 
considered the Veteran's VA treatment reports, including an 
April 2003 exam for herbicide exposure, an April 2003 chest 
x-ray, and the August 2006 VA examination including another 
chest x-ray and a pulmonary function test.

In April 2009 the Veteran's representative also contended 
that a remand was necessary in order to obtain another VA 
audiometric examination in connection with the Veteran's 
claim of compensable rating because the last hearing 
examination was conducted in July 2006, nearly 3 years ago.  
The Board notes that the Veteran was provided VA audiometric 
examinations in August 2004, April 2006, and July 2006 with 
each showing similar results.  Based on such a pattern, the 
Board determines that further audiometric examination is not 
necessary.

Therefore, the Board finds that it has sufficient medical 
evidence with which to render a decision on the issues on 
appeal.  See generally Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [holding that VA's duty to assist is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has appointed a representative, 
who has presented argument on his behalf as recently as April 
3, 2009.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as noncompensably 
disabling. 

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2008).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2008).

Analysis

The Veteran is seeking an increased (compensable) disability 
rating for his service-connected bilateral hearing loss, 
which is currently evaluated as noncompensably disabling 
under 38 C.F.R. § 4.85 (2008).  He essentially contends that 
his hearing loss has worsened since he was service-connected 
in August 2004. 

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On VA audiological evaluation 
in August 2004, puretone thresholds, in decibels (dB), were 
as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
60
65
40
LEFT
15
25
60
70
43


Speech discrimination scores at that time were 96 percent in 
the right ear and 92 percent in the left ear.

The Veteran was afforded another VA audiological evaluation 
in July 2006.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
65
65
46
LEFT
20
25
60
65
43

Speech discrimination scores at that time were similar to the 
results in August 2004, 90 percent in the right ear and 86 
percent in the left ear.

The Veteran filed private audiometric examination reports 
dated in May 2004 and May 2006.  However, those examination 
reports contain uninterpreted pure tone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

The Board considers the August 2004 VA audiometric 
examination results done in connection with the Veteran's 
initial claim of service connection for hearing loss, and the 
July 2006 audiometric examination results done in connection 
with the Veteran's current claim of increased rating for 
hearing loss, to be the most pertinent for consideration in 
this decision.  This is because the Veteran has contended 
that his hearing has worsened since he was granted service 
connection with a noncompensable evaluation in August 2004.  
However, as noted below, the July 2006 examination results 
only show a very slight worsening of the Veteran's hearing 
such that the regulations still only provide for a 
noncompensable disability rating.

Review of the results of the August 2004 and July 2006 VA 
audiometric examinations shows that application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warrants a noncompensable (zero percent) disability 
rating.  That is, in August 2004 the combination of level I 
in the better right ear with level I in the poorer left ear 
resulted in a noncompensable (zero percent) rating under 38 
C.F.R. § 4.85.  In July 2006 the results showed slightly 
worsened hearing.  However, the combination of level II in 
the better left ear with level II in the poorer right ear 
also resulted in a noncompensable (zero percent) rating under 
38 C.F.R. § 4.85.

VA treatment reports reveal that the Veteran was given 
another audiometric examination in connection with evaluation 
for hearing aids during April 2006.  At that time, puretone 
thresholds were similar to those in the August 2004 and July 
2006 audiometric examinations, with similar speech 
discrimination scores of 96 percent in the right ear and 100 
percent in the left ear.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the August 2004 and July 2006 VA examinations, 
the Veteran did not have puretone threshold readings in each 
of the four specified frequencies in either ear of 55 dB or 
more.  Nor did he have puretone threshold readings of 30 dB 
or less at 1000 hertz and 70 dB or more at 2000 hertz in 
either ear.  Therefore, the regulations governing exceptional 
patterns of hearing impairment are not for application in 
this case.  See 38 C.F.R. § 4.86(a), (b) (2008).

The Veteran in essence contends that his hearing loss is more 
severe and warrants a compensable disability rating.  He has 
also contended that he should have a compensable disability 
rating because his hearing was bad enough to warrant VA 
provided hearing aids in April 2006.  However, the medical 
evidence in August 2004 and July 2006 shows results which are 
essentially consistent in terms of a schedular rating, and 
the same is true of the audiometric examination conducted in 
April 2006 in connection with evaluating him for hearing 
aids.  The Veteran has submitted no specific evidence showing 
that the method of audiological testing used is inaccurate or 
inappropriate.  The fact is that he does have some bilateral 
hearing loss for which he has been service-connected and for 
which hearing aids may be helpful. 

However, the Board is bound in its decisions by the 
regulations of the Department.  See 38 U.S.C.A. § 7104(c).  
The supplementary information included with the publication 
of the revisions to the Schedule for rating hearing loss [64 
Fed Reg 25206 (May 11, 1999)] discusses VA's choice of 
methodology employed for determining impairment of auditory 
acuity.  In short, the use of the Maryland CNC speech 
discrimination test and the puretone threshold average 
determined by an audiometry test was established by a 
regulation for evaluating hearing loss published in the 
Federal Register on November 18, 1987 (52 Fed Reg 44117).  
That regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984. The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss Study."

Thus, the schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.

The Board wishes to make it clear that it has no reason to 
doubt the Veteran when he states that his hearing is 
impaired.  This is not in dispute; service connection is 
granted only when hearing loss exists.  See 38 C.F.R. § 3.385 
(2008).  With respect to the assignment of an increased 
(compensable) disability rating, however, the question which 
must be answered is whether the schedular criteria have been 
met.  The schedular criteria are specific.  See Lendenmann v. 
Principi, supra.  Accordingly, based upon the medical 
evidence of record, the criteria for the assignment of 
compensable disability rating are not met. The noncompensable 
(zero percent) disability rating will therefore be continued.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on May 5, 2006.  
Therefore, the question to be answered by the Board with 
regard to the grant of bilateral hearing loss is whether any 
different rating should be assigned for the relevant time 
period under consideration, or May 5, 2005, to the present.  

Review of the record, to include audiometric examinations, 
does not support a finding that the Veteran's bilateral 
hearing loss was more severe during the appeal period under 
consideration.  The Veteran has pointed to no evidence to the 
contrary.  
No rating other than the currently assigned noncompensable 
(zero percent) rating may be applied during the entire 
period.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

Neither the Veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected bilateral hearing loss, 
and the Board has been similarly unsuccessful.  The record 
does not show that the Veteran has required frequent 
hospitalization for his hearing loss.  

With respect to marked interference with employment, it 
appears that the Veteran has worked for many years as a 
farmer, which he still continues to do.  The Board notes that 
neither of the VA audiometric examination reports or the VA 
outpatient treatment records identified symptomatology 
indicative of marked interference with employment.  

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a respiratory 
disability, claimed as due to exposure to herbicides or 
asbestos.

Relevant law and regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), the medical evidence 
does not confirm that the Veteran currently has a respiratory 
disability.  

The Veteran contends that in November 2003 he was told by an 
examiner in connection with a VA Agent Orange examination 
that a chest x-ray had showed that he had mild COPD.  He 
further contends that his COPD is due either to exposure to 
Agent Orange when he was on board a ship that transported 
Agent Orange to Vietnam, or exposure to asbestos inasmuch as 
he worked as an engineer on the ship.  

At the November 2003 Agent Orange examination the Veteran, 
who was at the time 59 years old and worked as a farmer, 
reported no shortness of breath, only that he had been told 
that he breathes heavier with activity which sometimes would 
slow him down..  He denied any dyspnea at rest.  He denied 
any history of lung disease, including COPD.  

The November 2003 x-ray report stated that the lung fields 
did not reveal any acute infiltrates; that there was mild 
increase in broncho-vascularity noted with peripheral 
emphysema; that the heart and aorta showed mild 
atherosclerotic changes; that the dorsal spine showed 
spondylotic changes; and that there were calcified foci in 
both hilar regions of the lungs.  The radiologist's 
impression was that there was evidence of mild COPD changes 
noted in both lung fields.  

Apparently, having been told of this by the examiner, the 
Veteran became concerned that he had COPD due to having been 
exposed to asbestos as an engine man on board ship.  
Subsequent VA treatment reports show disagreement as to 
whether or not the Veteran did in fact have COPD.  An April 
11, 2005 nursing note indicates that the Veteran reported 
that he was told by "LMD" that he did not think he had 
COPD.  On the same day, a VA treatment report shows that the 
Veteran had a consultation with a staff physician about 
whether he had COPD or asbestosis, in which he was informed 
that it was difficult to make an early diagnosis of 
asbestosis.  The examiner noted that the Veteran reported 
that he had spoken with two pulmonary specialists, one of 
whom said he had COPD, and the other who said he did not. 

The Veteran was provided a VA pulmonary compensation and 
pension examination during August 2006.  The examiner stated 
that he had reviewed the Veteran's claims file.  The examiner 
noted that the Veteran complained that he occasionally gets 
shortness of breath, but he was fairly nonspecific about what 
defines shortness of breath.  The Veteran reported that he 
gets shortness of breath occasionally when just talking or 
when doing his farmer duties.  He was able to do his 
activities of daily living, he mowed the lawn, he went 
hunting and fishing, and he walked three quarters of a mile, 
and denied any limitation on driving or riding in vehicles.  
The Veteran's history of obesity was noted.  

The examiner noted that a current chest x-ray, including 
apical lordotic views, was unremarkable except for some 
calcified granulomas, which (he opined) are typical of people 
born and raised in the Midwest.  He observed that previous 
chest x-rays had suggested some peripheral emphysema.  
Pulmonary function tests were normal, showing a 
prebronchodilator FVC of 129 percent, and FEV1 120 percent, 
with a ratio of 99 percent.  Total lung capacity was 114 
percent, reserve volume was 121 percent, and diffusion was 
104 percent.  The examiner's diagnostic impression was (1) 
obesity, and (2) unremarkable pulmonary examination with no 
evidence of asbestosis.  He commented that the Veteran's 
complaints of mild shortness of breath were more likely as 
not secondary to his excess weight.  [The Board observes that 
use of the term "unremarkable" would also include no 
diagnostic finding of COPD].

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v Brown, 104 F/ 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  

Here there is no medical evidence of a confirmed diagnosis of 
a respiratory disability including COPD or asbestosis or 
respiratory disability due to claimed herbicide exposure 
during service.  Thus, there is no need to consider whether 
or not the Veteran served in Vietnam and whether certain 
presumptions based upon Vietnam service apply.  There are no 
current treatment records showing complaints of, or treatment 
for a respiratory disability including COPD or asbestosis, 
and the Veteran has offered none.  The only complaints of any 
respiratory problem arose only after the Veteran was told in 
April 2003, apparently somewhat prematurely, that a chest x-
ray showed he had mild COPD.  The VA treatment records showed 
that subsequently there was disagreement as to whether or not 
the Veteran had COPD.  In April 2005 the Veteran was informed 
about the difficulty of early diagnosis of asbestosis.  The 
further diagnostic testing conducted in connection with the 
August 2006 VA examination confirmed that the Veteran has no 
current respiratory disability including COPD or asbestosis.  
Of even more significance, the Veteran has not at any time 
since April 2003 reported symptoms except for mild shortness 
of breath that would be consistent with a diagnosis of a 
respiratory disability.  He has reported that there has been 
no interference with his activities of daily living and farm 
work.  He reported in April 2005 that he was "functioning 
quite well."  The August 2006 pulmonary function tests were 
normal.  He has had no treatment for a respiratory 
disability.  With no medical evidence of the claimed 
disability, the analysis ends, and service connection must be 
denied.

In his November 2006 substantive appeal (VA Form 9), the 
Veteran still continues to contend that he has a respiratory 
disability.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical diagnosis or opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions in this regard 
have no probative value. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran does not currently have COPD, asbestosis or any other 
respiratory disease that is traceable to active military 
service. 


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.

Entitlement to service connection for a respiratory 
disability as due to asbestos and/or herbicide exposure is 
denied.  




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


